02-11-119 & 120-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NOS. 02-11-00119-CR
         02-11-00120-CR
 



Martin G. Castillo, Jr.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 213th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Appellant
Martin G. Castillo, Jr. attempts to appeal from the denials of his motions for
credit on his sentence.  Because the denials of his motions are not
appealable orders, we dismiss these appeals for want of jurisdiction.
No statute vests this court with jurisdiction over an
appeal from an order denying a request for presentence jail time; instead, a petition
for writ of mandamus filed in this court from the trial court’s denial of a
motion for judgment nunc pro tunc is the appropriate vehicle for correcting
presentence time credit if the time credit would not result in a defendant’s
discharge.  See Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App.
2010) (setting forth procedures for raising claim for presentence time credit). 
If, however, the time credit would result in the defendant’s discharge, a
petition for writ of habeas corpus is the appropriate vehicle, and the Texas Court
of Criminal Appeals is the appropriate venue for correcting presentence time
credit.  See id.
On April
7, 2011, we notified Castillo of our concern that we lacked jurisdiction over
these appeals because a direct appeal is not the proper vehicle to attack an
order denying a motion for credit on sentence.  We informed Castillo that these
appeals were subject to dismissal unless he or any party desiring to continue
these appeals filed a response with this court by April 25, 2011, showing
grounds for continuing these appeals.  See Tex. R. App. P. 44.3.
On
April 27, 2011, Castillo filed a motion for extension of time to file a
response showing grounds for continuing these appeals.  We deny Castillo=s
motion for extension of time and hold that we do not have jurisdiction over his
appeals of the trial court=s denials of his motions for
credit on sentence.  See Ex parte Florence, 319 S.W.3d at 696.  Accordingly,
we dismiss these appeals for want of jurisdiction.  See Tex. R. App. P.
43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 12, 2011




[1]See Tex. R. App. P. 47.4.